E        OBEY        GENERAL
                     OFTEXAS




Dear Sir:            Opinion No. 0-2699
                     Re: Commissioners' Courts - Paupers-
                          Cemeteries.
        Your request for opinion has been received and care-
fully consrdered by this department. We quote from your re-
q.uertas follows :
        If
         T9 it permis:;".ble
         -                 for the Commissioners
    "r,l~~t
          of a count7 to levy a general property tax,
    the proceeds of whLch will be used in maintenance
    of the public cemeteries of the county?
        "After searching all of the authorltles, Ln-
    eluding your opinions, I have been unable to find
    any holdings either way on this question. Several
    cases do hold that county funds may be spent to
    bury paupers and in maintatning secttons in a ceme-
    tary ,forburial of paupers, but none touch the ques-
    tion of maintenance of cemeteries or taxation for
    that purpose. Not being able to ffnd any opinions
    on the subject I cannot brief it.
        "I will appreciate It very much if you will
    hand me your opinion on the above question."
        We quote from 11 Texas Jurisprudence, pages 563-4-5,
as follows:
        I,..,.I
              Counties, being component pasta of the
    State, have no powers or duties except those
    which are clearly set forth and defined 1n the
    constitution and statutes. The statutes have
    clearly defined the powers, prescribed the duties,
    and Imposed the liabilities of the commissioners'
    courts, the medium through whrch the different
    counties act, and from those statutes must come
    the authority vested In the counties.....
Honorable Harry Schultz, page 2         o -2699


        ,!
         .....The commissioners' court....mag provide
    for the support and burial of paupers who are
    residents of the county.....
         .....Commlssionersf courts are courts of
    limited jurisdiction, In that their authority
    extends only to matters pertaining to the general
    welfare of their respective counties and that
    their powers are only those expressly or implied-
    lg conferred upon them by law, - that is, b$ the
    constitution and statutes of the state.....
        Article 2351, Vernon's Annotated Texas Civil Statutes,
reads in part as follows:
        "Each commissioners court shall:
        ,t......
        "12.
           II Provide for the burial of paupers.
    ..... .
        We quote from 32 Texas Jurisprudence, pages 612, 613,
as follows:
        "It is Incumbent on commissioners' courts also
    to provide for the burial of paupers, and it has
    been said that this is a duty which counties owe
    to every pauper regardless of whether or not he
    has been formally declared to be a pauper. But in
    order to fix the liability of a county for burial
    expenses, notice should be given to the proper
    authorities and their permlsslon obtained for the
    burial. It has been held that a county Is not
    liable for the coffins of those who died in a pest-
    house while the State had charge of it under the
    quarantine laws....."
        We have been unable to find any statute which would
authorize a county to establish a "public cemetery" nor have
we found any statute which would authorize a county to levy
taxes to maintain such a cemetery.
        However, it is the duty of the county to provide
for the burial of paupers. The commissioners' court is
charged with this duty and undoubtedly has a large amount
of discretion in selecting the meana,and methods of carrg-
ing out such duty. Undoubtedly the commissioners' court
would have the power to secure land for the county and es-
tablish there a cemetery or burying place for paupers.
If such a cemetery or burying ground was established by the
Honorable Harry Schultz, page 3           o-2699


county for the purpose of burying gauoers the commissioners'
court would have authority to expend county funds from the
peneral fund of the oountg for reasonable maintenance of such
pauper cemetery.
        It Is the opinion of this department that your
question should be answered In the negative, and it ia so
answered.
                                  Very truly yours
                            ATTORNEY GENERAL OF TEXAS

                                  By s,&m. J. Fanning
                                       Wm. J. Fanning
                                            Assistant
WJF:AW:wc

APPROVED SEP 9, 1940
s/Gerald C. Mann
ATTORNEYGENmAL   OF TEXAS
Approved Opinion Committee By s/BWB Chalrman